Title: 4th.
From: Adams, John Quincy
To: 


       Doctor Kilham, went to Boston this day to attend the general court. His opposition to the federal constitution, has made him so unpopular in this town, that I do not expect he will be chosen as representative at the next election, and he may I think with this Session, take his leave of the legislative body for the present. I passd the evening with Townsend and Thompson at Mrs. Atkins’s. The justice was not at home: between 7 and 8 o’clock, we were alarm’d by the cry of fire; but it was extinguished, before we got to the house.
       While the Doctor is absent, I shall read more than I can when he is here: The intervals between the hours which I pass at the office, I usually spend in conversation with him; when he is gone I devote them to reading. I have taken up the second volume of Gibbon, which I have for a long time laid aside; and I am determined to try again to get through this book. I have possessed it several years, and have been all the time just about to read it, but it has been like the hinge of Tristram Shandy’s door. Never done, because it could be done at any time.
      